Citation Nr: 0840196	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to service connection for erectile 
dysfunction, to include as due to herbicide (Agent Orange) 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran (appellant) had active service from September 
1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision that 
denied service connection for bilateral hearing loss, 
tinnitus, and for erectile dysfunction.  A July 2006 RO 
decision (issued in a statement of the case) denied service 
connection for erectile dysfunction, to include as due to 
Agent Orange exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The veteran's DD-214 indicates that his occupational 
specialty was listed as a field wireman.  He had one year and 
twenty-two days of foreign and/or sea service, and he was 
awarded decorations indicating Vietnam service.  

As to his claims for service connection for bilateral hearing 
loss and tinnitus, the veteran contends that he was exposed 
to acoustic trauma during his tour of duty in Vietnam.  He 
specifically alleges that he operated a 50 caliber machine 
gun, and that he also fired an M60 on bunker guards.  He 
further reported that they faced incoming rounds that also 
contributed to his bilateral hearing loss and tinnitus.  

The veteran's service treatment records indicate that, at the 
time of the August 1967 pre-induction examination, no defects 
were noted with respect to his ears.  An audiological 
evaluation showed pure tone thresholds in the veteran's right 
ear of 15 (30), 10 (20), 15 (24), and 5 (10) decibels at 500, 
1000, 2000, and 4000 Hertz.  As to his left ear, pure tone 
thresholds were 15 (30), 15 (25), 10 (20), and 40 (45) 
decibels at the same frequencies.  (NOTE: Prior to November 
1, 1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Those are 
the figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The April 1969 service separation examination report 
indicated that the veteran had no ear defects.  An April 1969 
audiological evaluation showed pure tone thresholds in his 
right ear of 5, 10, 5, and 5 decibels at 500, 1000, 2000, and 
4000 Hertz.  Pure tone thresholds in the veteran's left ear 
were 10, 0, 0, and 5 decibels at the same frequencies.    

Post-service VA treatment records show treatment for 
bilateral hearing loss and for tinnitus.  For example, and 
October 2001 VA treatment entry noted that the veteran 
admitted to some hearing loss and occasional tinnitus.  The 
assessment included hearing/tinnitus with the ear examination 
unremarkable.  It was noted that the veteran declined an 
audiological consultation.  

At a May 2006 VA audiological consultation, the veteran 
reported a history of bilateral tinnitus for several years.  
He had no complaints of decreased hearing sensitivity, aural 
fullness, vertigo, or differences between the ears.  The 
veteran reported that he had left ear hearing loss while on 
active duty in the military.  The assessment was bilateral 
high frequency sensorineural hearing loss with high frequency 
left ear asymmetry.  

As in this case, where audiological measures of hearing loss 
in service do not demonstrate any measurable loss of hearing 
in service, the United States Court of Appeals for Veterans 
Claims (Court), in interpreting 38 C.F.R. § 3.385, has held 
that a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  The Board observes that the veteran has not 
been afforded a VA examination with an etiological opinion 
after a review of the evidence of record as to his claims for 
service connection for bilateral hearing loss and for 
tinnitus.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

As to the claim for service connection for erectile 
dysfunction, to include as due to Agent Orange exposure, the 
veteran contends that he has erectile dysfunction that is 
related to an electrical incident that he experienced during 
service.  He also alleges that a severe rash that he had in 
Vietnam led to his erectile dysfunction.  His service 
treatment records do not show any treatment for erectile 
dysfunction during service.  A January 1969 entry did refer 
to contact dermatitis.  

Post-service VA treatment records show treatment for erectile 
dysfunction.  For example, an October 2001 VA treatment entry 
related an assessment that included erectile dysfunction.  

On the question of relationship of erectile dysfunction to 
service, a February 2005 VA treatment entry indicated an 
assessment that included Agent Orange exposure/erectile 
dysfunction.  An August 2005 VA treatment entry noted an 
assessment that included Agent Orange exposure/erectile 
dysfunction/mild benign prostatic hypertrophy.  The Board 
observes that there is no indication that the examiners, 
pursuant to those treatment entries, reviewed the veteran's 
claims file in providing such entries, and it is questionable 
whether such notations are actually diagnoses or nexus 
opinions.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional").  

The Board notes that the veteran also has not been afforded a 
VA examination with an etiological opinion after a review of 
the evidence of record as to his claim for service connection 
for erectile dysfunction, to include as due to Agent Orange 
exposure.  Such an examination should also be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following:  

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
relevant documents in the claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
an audiological evaluation, including 
speech recognition testing, to determine 
whether the veteran currently experiences 
hearing loss and tinnitus.  If current 
hearing loss and tinnitus are identified, 
the examiner should offer opinions as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing loss and tinnitus were 
incurred in service, or are the result of 
exposure to acoustic trauma during the 
veteran's period of service.  If the 
examiner finds that any diagnosed hearing 
loss (to specifically include left ear 
hearing loss) existed prior to service, 
the examiner should comment on whether any 
such pre-service hearing loss was 
permanently worsened by service.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed erectile dysfunction, to include 
as secondary to herbicide (Agent Orange) 
exposure.  The relevant evidence in the 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of the evidence, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at likely as not (50 
percent or greater probability) that any 
current diagnosed erectile dysfunction is 
etiologically related to any aspect of 
the veteran's period of service.  The 
examiner should specifically indicate 
whether the veteran's current erectile 
dysfunction is related to herbicide 
(Agent Orange) exposure he had in 
Vietnam.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for bilateral hearing loss, 
tinnitus, and for erectile dysfunction, to 
include as due to herbicide (Agent Orange) 
exposure.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655 (2008).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

